        Case 1:19-cv-00976-LJO-JLT Document 31 Filed 01/07/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DERRICK L. JOHNSON,                              )   Case No.: 1:19-cv-00976-LJO-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DISREGARDING PETITIONER’S
                                                      )   MISCELLANEOUS MOTION
13          v.                                        )
                                                      )   (Doc. 30)
14   SCOTT KERNAN, et al.,
                                                      )
15                  Respondents.                      )
                                                      )
16                                                    )

17          On December 4, 2019, the Court dismissed this case due to the Petitioner’s failure to comply

18   with court orders and to prosecute the action. (Doc. 14.) Petitioner appealed to the Ninth Circuit, and

19   on April 8, 2020, the appeal was dismissed for failure to prosecute. (Docs. 18, 21.) After filing other

20   miscellaneous motions, Petitioner has again filed a miscellaneous motion on January 4, 2021. (Doc.

21   30.) However, this case is closed. Petitioner is again advised that no further filings will be entertained

22   in this case. (Docs. 26, 29.) Therefore, Petitioner’s motion is DISREGARDED, and no further

23   filings will be accepted in this case.

24
25   IT IS SO ORDERED.

26      Dated:     January 6, 2021                              /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
